Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is dated as of March 17,
2015, and is between Summit Materials, Inc., a Delaware corporation (the
“Company”) and the Blackstone Holders (as defined below), the Continental
Holders (as defined below) and the other holders of Registrable Securities (as
defined below) party hereto. Such holders of Registrable Securities party hereto
are collectively referred to herein as the “Securityholders.”

ARTICLE I

DEFINITIONS

In this Agreement:

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” has the meaning set forth in the preamble.

“Blackstone” means the entities comprising the Blackstone Holders, their
respective Affiliates and the successors and permitted assigns of the entities
and their respective Affiliates.

“Blackstone Demand Notice” has the meaning set forth in Section 2.2(a) hereof.

“Blackstone Holders” means the entities listed on the signature pages hereto
under the heading “Blackstone Holders.”

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Class A Common Stock” means the shares of Class A common stock, par value $0.01
per share, of the Company, and any other capital stock of the Company into which
such common stock is reclassified or reconstituted.

“Class B Common Stock” means the shares of Class B common stock, par value $0.01
per share, of the Company, and any other capital stock of the Company into which
such common stock is reclassified or reconstituted.

“Company” has the meaning set forth in the preamble.

“Continental Demand Notice” has the meaning set forth in Section 2.2(b) hereof.

“Continental Holders” means the entities listed on the signature pages hereto
under the heading “Continental Holders.”



--------------------------------------------------------------------------------

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Demand Notice” means each of a Blackstone Demand Notice or a Continental Demand
Notice.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Exchange Agreement” means the Exchange Agreement, dated as of or about the date
hereof, among the Company, the Partnership and holders of LP Units from time to
time party thereto, as amended from time to time.

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a)
hereof.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“IPO” means an underwritten registered public offering of the Company’s Class A
Common Stock in connection with which the Class A Common Stock first becomes
listed on a Recognized Exchange.

“LP Units” has the meaning given to such term in the Exchange Agreement.

“Partnership” means Summit Materials Holdings L.P., a Delaware limited
partnership.

“Partnership Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Summit Materials Holdings L.P., dated as of March
11, 2015, as amended, restated, supplemented or modified, from time to time.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable law, or
any governmental authority or any department, agency or political subdivision
thereof.

“Recognized Exchange” means The New York Stock Exchange or the Nasdaq National
Market.

“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for LP Units and other shares of Class A Common Stock
otherwise held by Securityholders from time to time. For purposes of this
Agreement, Registrable Securities shall cease to be Registrable Securities when
(i) a registration statement covering resales of such

 

2



--------------------------------------------------------------------------------

Registrable Securities has been declared effective under the Securities Act by
the SEC and such Registrable Securities have been disposed of pursuant to such
effective registration statement, (ii) such Registrable Securities are eligible
to be sold by Securityholders owning such Registrable Securities (including
Registrable Securities deliverable to a Securityholder under an effective
Exchange Registration) pursuant to Rule 144 or 145 (or any similar provision
then in effect) under the Securities Act, without limitation thereunder on
volume or manner of sale, unless such Registrable Securities are held by a
Holder that beneficially own Shares representing 5% or more of the aggregate
voting power of shares of Class A Common Stock and Class B Common Stock eligible
to vote in the election of directors of the Company or (iii) such Registrable
Securities cease to be outstanding (or issuable upon exchange).

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:

(a) all SEC, stock exchange, or FINRA registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Rule 5121 of FINRA, and of its counsel);

(b) all fees and expenses of complying with securities or blue sky laws
(including fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);

(c) all printing, messenger and delivery expenses;

(d) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or FINRA and all rating agency
fees;

(e) the reasonable fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance;

(f) any fees and disbursements of underwriters customarily paid by the issuers
or sellers of Securities, including liability insurance if the Company so
desires or if the underwriters so require, and the reasonable fees and expenses
of any special experts retained in connection with the requested registration,
but excluding underwriting discounts and commissions and transfer taxes, if any;

(g) the reasonable fees and out-of-pocket expenses of not more than one law firm
(as selected by Blackstone, if it is participating in such registration, and
otherwise, by Securityholders of a majority of the Registrable Securities
included in such registration) incurred by all the Securityholders in connection
with the registration;

(h) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities (including the reasonable
out-of-pocket expenses of the Securityholders); and

(i) any other fees and disbursements customarily paid by the issuers of
Securities.

 

3



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Shares” means shares of Class A Common Stock of the Company. Shares held by or
on behalf of a Securityholder the certificate for which does not bear a
Securities Act restrictive legend, which Shares may be resold freely without
registration under the Securities Act, will not be considered Shares for
purposes of the demand and piggyback provisions of this Agreement.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Securityholders” has the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

“WKSI” means a well-known seasoned issuer, as defined in Rule 405 under the
Securities Act.

ARTICLE II

DEMAND AND PIGGYBACK RIGHTS

2.1 Exchange Registration.

(a) The Company shall use its commercially reasonable efforts to file with the
SEC prior to the time that LP Units held by Securityholders other than
Blackstone become available for exchange for Class A Common Stock pursuant to
the terms of the Exchange Agreement and cause to be declared effective under the
Securities Act by the SEC promptly

 

4



--------------------------------------------------------------------------------

thereafter, one or more registration statements (the “Exchange Registration”)
covering the delivery by the Company from time to time to Securityholders other
than Blackstone of all shares of Class A Common Stock deliverable to such
Securityholders in exchange for LP Units pursuant to the Exchange Agreement.

(b) The Company shall be liable for and pay all Registration Expenses in
connection with any Exchange Registration, regardless of whether such
registration is effected.

2.2 Right to Demand a Non-Shelf Registered Offering; Continental Demand Rights.

(a) Upon the written demand of Blackstone made at any time and from time to time
(a “Blackstone Demand Notice”), the Company will facilitate in the manner
described in this Agreement a non-shelf registered offering of the Registrable
Securities requested by Blackstone to be included in such offering.

(b) Upon the written demand of one or more of the Continental Holders made at
any time following the third anniversary of the consummation of the Company’s
IPO (a “Continental Demand Notice”), the Company will facilitate in the manner
described in this Agreement either (i) a non-shelf registered offering of the
Registrable Securities requested by the Continental Holders to be included in
such offering, or (ii) an underwritten “takedown” of Registrable Securities off
of an effective shelf registration statement, as applicable; provided that
(i) the market value, based on the closing price of the Company’s Class A Common
Stock on the Business Day immediately preceding the date of the Continental
Demand Notice, of the aggregate amount of Registrable Securities held by the
Continental Holders that are requested in such Demand Notice to be included in
such registered offering or underwritten takedown, as applicable, is at least
$40,000,000 and (ii) the Continental Holders shall be entitled to only one such
registration/takedown.

(c) Any demanded non-shelf registered offering may, at the Company’s option,
include Shares to be sold by the Company for its own account and will also,
other than in connection with the Company’s IPO, include Registrable Securities
to be sold by Securityholders that exercise their related piggyback rights
pursuant to Section 2.3 hereof and any other Registrable Securities to be sold
by the holders of registration rights granted other than pursuant to this
Agreement exercising such rights, in each case, to the extent exercising such
rights on a timely basis. In order to be valid, the Demand Notice must provide
the information described in Section 3.1 hereof (if applicable) and Section 4.5
hereof or be followed by such information, when requested as contemplated by
Section 4.5 hereof.

(d) Without limiting any other obligations of the Company hereunder, as soon as
reasonably practicable, but in no event later than 60 days after receiving a
valid Demand Notice satisfying the criteria set forth in Section 2.2 hereof, the
Company shall file with the SEC a registration statement covering all of the
Registrable Securities covered by such Demand Notice as well as any other
Registrable Securities as to which registration is properly requested in
accordance with Section 2.3 hereof (which other Registrable Securities may be
included by means of a pre-effective amendment) and any other registrable
securities properly requested in accordance with other registration rights
agreements with the Company, but subject in each case to any cutbacks imposed in
accordance with Section 3.5 hereof and the limitations set forth in Section 2.7
hereof.

 

5



--------------------------------------------------------------------------------

2.3 Right to Piggyback on a Non-Shelf Registered Offering. After the Company’s
IPO, in connection with any registered offering of Shares covered by a non-shelf
registration statement (whether pursuant to the exercise of demand rights or at
the initiative of the Company), the Securityholders may exercise piggyback
rights to have included in such offering Registrable Securities held by them,
subject in each case to any cutbacks imposed in accordance with Section 3.5
hereof and the limitations set forth in Section 2.7 hereof; provided that the
Continental Holders shall only be entitled to exercise such piggyback rights in
connection with any registered underwritten offering in which Blackstone
participates. The Company will facilitate in the manner described in this
Agreement any such non-shelf registered offering.

2.4 Right to Demand and be Included in a Shelf Registration. Upon the demand of
Blackstone, made at any time and from time to time when the Company is eligible
to utilize Form S-3 or a successor form to sell Shares in a secondary offering
on a delayed or continuous basis in accordance with Rule 415 under the
Securities Act, the Company will facilitate in the manner described in this
Agreement a shelf registration of Registrable Securities held by the
Securityholders. Any shelf registration filed pursuant to this Section 2.4 by
the Company covering Shares (whether pursuant to a demand by Blackstone or at
the initiative of the Company) will cover Registrable Securities held by each of
the Securityholders (regardless of whether they demanded the filing of such
shelf or not) equal to the percentage of their original respective holdings as
is requested by Blackstone with respect to the Registrable Securities of
Blackstone to be included in such shelf. If at the time of such request the
Company is a WKSI, such shelf registration shall, upon the approval of the board
of directors of the Company, cover an unspecified number of Registrable
Securities to be sold by the Company and its Securityholders.

2.5 Demand and Piggyback Rights for Shelf Takedowns. Upon the demand of
(A) Blackstone, made at any time and from time to time, or (B) the Continental
Holders, in accordance with Section 2.2(b) hereof, the Company will facilitate
in the manner described in this Agreement a “takedown” of Registrable Securities
off of an effective shelf registration statement. In connection with any
underwritten shelf takedown (whether pursuant to the exercise of such demand
rights by Blackstone or the Continental Holders, as applicable, or at the
initiative of the Company), the Securityholders may exercise piggyback rights to
have included in such takedown Registrable Securities held by them that are
registered on such shelf; provided that the Continental Holders shall only be
entitled to exercise such piggyback rights in connection with any underwritten
shelf takedown in which Blackstone participates.

2.6 Right to Reload a Shelf. Upon the approval of the board of directors of the
Company, the Company will file and seek the effectiveness of a post-effective
amendment to an existing shelf in order to register up to the number of
Registrable Securities previously taken down off of such shelf by all
Securityholders and not yet “reloaded” onto such shelf. The board of directors
of the Company (or certain designated members thereof) will consult and
coordinate with Blackstone in order to accomplish such replenishments from time
to time in a sensible manner.

 

6



--------------------------------------------------------------------------------

2.7 Limitations on Demand and Piggyback Rights.

(a) Any demand for the filing of a registration statement or for a registered
offering or takedown, and the exercise of any piggyback registration rights,
will be subject to the constraints of any applicable lockup arrangements, and
any such demand must be deferred until such lockup arrangements no longer apply.
If a demand has been made for a non-shelf registered offering or for an
underwritten takedown, no further demands may be made so long as the related
offering is still being pursued. Notwithstanding anything in this Agreement to
the contrary, the Securityholders will not have piggyback or other registration
rights with respect to the following registered primary offerings by the
Company: (i) a registration relating solely to employee benefit plans; (ii) a
registration on Form S-4 or S-8 (or other similar successor forms then in effect
under the Securities Act); (iii) a registration pursuant to which the Company is
offering to exchange its own Securities for other Securities; (iv) a
registration statement relating solely to dividend reinvestment or similar
plans; (v) a shelf registration statement pursuant to which only the initial
purchasers and subsequent transferees of debt securities of the Company or any
Subsidiary that are convertible for Interests or Common Stock and that are
initially issued pursuant to Rule 144A and/or Regulation S of the Securities Act
may resell such notes and sell the common equity into which such notes may be
converted; (vi) a registration where the Registrable Securities are not being
sold for cash or (vii) an Exchange Registration.

(b) The Company may postpone the filing of a demanded registration statement
(other than in connection with the Company’s IPO) or suspend the effectiveness
of any shelf registration statement for a reasonable “blackout period” not in
excess of 90 days if the board of directors of the Company determines in good
faith that such registration or offering could materially interfere with a bona
fide business, acquisition or divestiture or financing transaction of the
Company or is reasonably likely to require premature disclosure of information,
the premature disclosure of which could materially and adversely affect the
Company; provided that the Company shall not delay the filing of any demanded
registration statement more than once in any 12-month period. The blackout
period will end upon the earlier to occur of, (i) in the case of a bona fide
business, acquisition or divestiture or financing transaction, a date not later
than 90 days from the date such deferral commenced, and (ii) in the case of
disclosure of non-public information, the earlier to occur of (x) the filing by
the Company of its next succeeding Form 10-K or Form 10-Q, or (y) the date upon
which such information is otherwise disclosed.

ARTICLE III

NOTICES, CUTBACKS AND OTHER MATTERS

3.1 Notifications Regarding Registration Statements. In order for Blackstone or
the Continental Holders, as applicable, to exercise their right to demand that a
registration statement be filed, they must include in their Demand Notice the
number of Registrable Securities sought to be registered and the proposed plan
of distribution.

 

7



--------------------------------------------------------------------------------

3.2 Notifications Regarding Registration Piggyback Rights.

(a) In the event that the Company receives (i) any demand from Blackstone or the
Continental Holders, as applicable, pursuant to Section 2.2 hereof, or (ii) if
the Company files a registration statement with respect to a non-shelf
registered offering, the Company will promptly give to each of the
Securityholders a written notice thereof no later than 5:00 p.m., New York City
time, on the fifth Business Day following receipt by the Company of such demand
or the filing of such registration statement, as applicable. Any Securityholder
wishing to exercise its piggyback rights with respect to any such non-shelf
registration statement must notify the Company and the other Securityholders of
the number of Registrable Securities it seeks to have included in such
registration statement in a written notice. Such notice must be given as soon as
practicable, but in no event later than 5:00 p.m., New York City time, on the
second Business Day prior to (i) if applicable, the date on which the
preliminary prospectus intended to be used in connection with pre-effective
marketing efforts for the relevant offering is expected to be finalized, and
(ii) in any case, the date on which the pricing of the relevant offering is
expected to occur. No such notice is required in connection with a shelf
registration statement, as Registrable Securities held by all Securityholders
will be included up to the applicable percentage.

(b) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective non-shelf registration.

3.3 Notifications Regarding Demanded Underwritten Takedowns.

(a) The Company will keep the Securityholders reasonably apprised of all
pertinent aspects of any underwritten shelf takedown demanded by Blackstone or
the Continental Holders, as applicable, in order that Securityholders may have a
reasonable opportunity to exercise their related piggyback rights. Without
limiting the Company’s obligation as described in the preceding sentence, having
a reasonable opportunity requires that the Securityholders be notified by the
Company of an anticipated underwritten takedown (whether pursuant to a demand
made by Blackstone or the Continental Holders, as applicable, or made at the
Company’s own initiative) no later than 5:00 p.m., New York City time, on (i) if
applicable, the second Business Day prior to the date on which the preliminary
prospectus or prospectus supplement intended to be used in connection with
pre-pricing marketing efforts for such takedown is finalized, and (ii) in all
cases, the second Business Day prior to the date on which the pricing of the
relevant takedown occurs.

(b) Any Securityholder wishing to exercise its piggyback rights with respect to
an underwritten shelf takedown must notify the Company and the other
Securityholders of the number of Registrable Securities it seeks to have
included in such takedown. Such notice must be given as soon as practicable, but
in no event later than 5:00 p.m., New York City time, on (i) if applicable, the
Business Day prior to the date on which the preliminary prospectus or prospectus
supplement intended to be used in connection with marketing efforts for the
relevant offering is expected to be finalized, and (ii) in all cases, the
Business Day prior to the date on which the pricing of the relevant takedown
occurs.

 

8



--------------------------------------------------------------------------------

(c) Pending any required public disclosure and subject to applicable legal
requirements, the parties will maintain appropriate confidentiality of their
discussions regarding a prospective underwritten takedown.

3.4 Plan of Distribution, Underwriters, Advisors and Counsel. If a majority of
the Registrable Securities proposed to be sold in an underwritten offering
through a non-shelf registration statement or through a shelf takedown is being
sold by the Company for its own account, the Company will be entitled to
determine the plan of distribution and select the managing underwriters and any
provider of advisory services, which may include Affiliates of Blackstone, for
such offering. Otherwise, Blackstone, if participating in such offering (or
Securityholders holding a majority of the Shares requested to be included if
Blackstone is not participating in such offering), will be entitled to determine
the plan of distribution and select the managing underwriters and any provider
of advisory services, which may include Affiliates of Blackstone; provided that
such investment banker or bankers, managers and providers of advisory services
shall be reasonably satisfactory to the Company), and will also be entitled to
select counsel for the selling Securityholders (which may be the same as counsel
for the Company).

3.5 Cutbacks. If the managing underwriters advise the Company and the selling
Securityholders that, in their opinion, the number of Registrable Securities
requested to be included in an underwritten offering exceeds the amount that can
be sold in such offering without adversely affecting the distribution of the
Registrable Securities being offered, the price that will be paid in such
offering or the marketability thereof, such offering will include only the
number of Registrable Securities that the underwriters advise can be sold in
such offering. If the Company is selling Registrable Securities for its own
account in such offering and the offering is not being made on account of a
demand made by Blackstone or the Continental Holders, as applicable, pursuant to
Section 2.2 hereof, the Company will have first priority. To the extent of any
remaining capacity, and in all other cases, the selling Securityholders (and any
other Persons having registration rights pari passu with the Securityholders and
participating in such offering) and the Company will be subject to cutback pro
rata based on the number of Registrable Securities initially requested by them
to be included in such offering, without distinguishing between Securityholders
(or other Persons exercising pari passu registration rights) based on who made
the demand for such offering or otherwise.

3.6 Withdrawals. Even if Registrable Securities held by a Securityholder have
been part of a registered underwritten offering, such Securityholder may, no
later than the time at which the public offering price and underwriters’
discount are determined with the managing underwriter, decline to sell all or
any portion of the Registrable Securities being offered for its account.

3.7 Lockups. In connection with any underwritten offering of Shares, the Company
and each Securityholder will agree (in the case of Securityholders, with respect
to Registrable Securities respectively held by them) to be bound by the
underwriting agreement’s lockup restrictions (which must apply in like manner to
all of them) that are agreed to by the Company. In addition, the Securityholders
shall be bound by their obligations with respect to any lockup arrangements or
other restrictions on transfer of Registrable Securities set forth in the
Partnership Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

FACILITATING REGISTRATIONS AND OFFERINGS

4.1 General. If the Company becomes obligated under this Agreement to facilitate
a registration and offering of Registrable Securities on behalf of
Securityholders, the Company will do so with the same degree of care and
dispatch as would reasonably be expected in the case of a registration and
offering by the Company of Registrable Securities for its own account. Without
limiting this general obligation, the Company will fulfill its specific
obligations as described in this Article IV.

4.2 Registration Statements. In connection with each registration statement that
is demanded by Securityholders in accordance with this Agreement or as to which
piggyback rights otherwise apply, the Company will:

(a) (1) prepare and file with the SEC a registration statement on an appropriate
form covering the applicable Registrable Securities, (2) file amendments thereto
as warranted, (3) seek the effectiveness thereof, and (4) file with the SEC
prospectuses and prospectus supplements as may be required, all in consultation
with Blackstone and as reasonably necessary in order to permit the offer and
sale of the such Registrable Securities in accordance with the applicable plan
of distribution;

(b) (1) within a reasonable time prior to the filing of any registration
statement, any prospectus, any amendment to a registration statement, amendment
or supplement to a prospectus or any free writing prospectus (in each case
including all exhibits filed therewith), provide copies of such documents to the
selling Securityholders and to the underwriter or underwriters of an
underwritten offering, if applicable, and to their respective counsel; fairly
consider such reasonable changes in any such documents prior to or after the
filing thereof as the counsel to the Securityholders or the underwriter or the
underwriters may request; and make such of the representatives of the Company as
shall be reasonably requested by the selling Securityholders or any underwriter
available for discussion of such documents; and (2) within a reasonable time
prior to the filing of any document which is to be incorporated by reference
into a registration statement or a prospectus, provide copies of such document
to counsel for the Securityholders and underwriters; fairly consider such
reasonable changes in such document prior to or after the filing thereof as
counsel for such Securityholders or such underwriter shall request; and make
such of the representatives of the Company as shall be reasonably requested by
such counsel available for discussion of such document;

(c) use all reasonable efforts to cause each registration statement and the
related prospectus and any amendment or supplement thereto, as of the effective
date of such registration statement, amendment or supplement and during the
distribution of the registered Registrable Securities (x) to comply in all
material respects with the requirements of the Securities Act (including the
rules and regulations promulgated thereunder) and (y) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;

 

10



--------------------------------------------------------------------------------

(d) notify each Securityholder promptly, and, if requested by such
Securityholder, confirm such advice in writing, (i) when a registration
statement has become effective and when any post-effective amendments and
supplements thereto become effective if such registration statement or
post-effective amendment is not automatically effective upon filing pursuant to
Rule 462 under the Securities Act, (ii) of the issuance by the SEC or any state
securities authority of any stop order, injunction or other order or requirement
suspending the effectiveness of a registration statement or the initiation of
any proceedings for that purpose, (iii) if, between the effective date of a
registration statement and the closing of any sale of securities covered thereby
pursuant to any agreement to which the Company is a party, the representations
and warranties of the Company contained in such agreement cease to be true and
correct in all material respects or if the Company receives any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, and (iv) of the happening of any event during the period a
registration statement is effective as a result of which such registration
statement or the related prospectus contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading;

(e) furnish counsel for each underwriter, if any, and for the Securityholders
copies of any correspondence with the SEC or any state securities authority
relating to the registration statement or prospectus;

(f) otherwise use all reasonable efforts to comply with all applicable rules and
regulations of the SEC, including making available to its security holders an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar provision then in force); and

(g) use all reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of a registration statement at the earliest possible time.

4.3 Non-Shelf Registered Offerings and Shelf Takedowns. In connection with any
non-shelf registered offering or shelf takedown that is demanded by
Securityholders or as to which piggyback rights otherwise apply, the Company
will:

(a) cooperate with the selling Securityholders and the sole underwriter or
managing underwriter of an underwritten offering, if any, to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names as
the selling Securityholders or the sole underwriter or managing underwriter of
an underwritten offering of Registrable Securities, if any, may reasonably
request at least five days prior to any sale of such Registrable Securities;

(b) furnish to each Securityholder and to each underwriter, if any,
participating in the relevant offering, without charge, as many copies of the
applicable prospectus, including each preliminary prospectus, and any amendment
or supplement thereto and such other documents as such Securityholder or
underwriter may reasonably request in order to facilitate the public sale or
other disposition of the Registrable Securities; the Company hereby consents to
the use of the prospectus, including each preliminary prospectus, by each such
Securityholder and underwriter in connection with the offering and sale of the
Registrable Securities covered by the prospectus or the preliminary prospectus;

 

11



--------------------------------------------------------------------------------

(c) (1) use all reasonable efforts to register or qualify the Registrable
Securities being offered and sold, no later than the time the applicable
registration statement becomes effective, under all applicable state securities
or blue sky laws of such jurisdictions as each underwriter, if any, or any
Securityholder holding Registrable Securities covered by a registration
statement, shall reasonably request; (2) use all reasonable efforts to keep each
such registration or qualification effective during the period such registration
statement is required to be kept effective; and (3) do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
underwriter, if any, and Securityholder to consummate the disposition in each
such jurisdiction of such Registrable Securities owned by such Securityholder;
provided, however, that the Company shall not be obligated to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to consent to be subject to general service of process
(other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith) in
any such jurisdiction;

(d) cause all Registrable Securities being sold to be qualified for inclusion in
or listed on any Recognized Exchange on which Registrable Securities issued by
the Company are then so qualified or listed if so requested by the
Securityholders, or if so requested by the underwriter or underwriters of an
underwritten offering of Registrable Securities, if any;

(e) cooperate and assist in any filings required to be made with FINRA and in
the performance of any due diligence investigation by any underwriter in an
underwritten offering;

(f) use all reasonable efforts to facilitate the distribution and sale of any
Registrable Securities to be offered pursuant to this Agreement, including
without limitation by making “road show” presentations, holding meetings with
and making calls to potential investors and taking such other actions as shall
be requested by the Securityholders or the lead managing underwriter of an
underwritten offering;

(g) in the case of an offering that includes a provider of advisory services,
enter into and perform its obligations under customary agreements (including an
advisory services agreement and an indemnification agreement in customary form);
and

(h) enter into customary agreements (including, in the case of an underwritten
offering, underwriting agreements in customary form, and including provisions
with respect to indemnification and contribution in customary form and
consistent with the provisions relating to indemnification and contribution
contained herein) and take all other customary and appropriate actions in order
to expedite or facilitate the disposition of such Registrable Securities and in
connection therewith:

 

12



--------------------------------------------------------------------------------

(1) make such representations and warranties to the selling Securityholders and
the underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in similar underwritten offerings;

(2) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the lead managing underwriter, if any) addressed to each selling Securityholder
and the underwriters, if any, covering the matters customarily covered in
opinions requested in sales of securities or underwritten offerings and such
other matters as may be reasonably requested by such Securityholders and
underwriters;

(3) obtain “cold comfort” letters and updates thereof from the Company’s
independent certified public accountants addressed to the selling
Securityholders, if permissible, and the underwriters, if any, which letters
shall be customary in form and shall cover matters of the type customarily
covered in “cold comfort” letters to underwriters in connection with primary
underwritten offerings; and

(4) to the extent requested and customary for the relevant transaction, enter
into a Securities sales agreement with the Securityholders providing for, among
other things, the appointment of such representative as agent for the selling
Securityholders for the purpose of soliciting purchases of Registrable
Securities, which agreement shall be customary in form, substance and scope and
shall contain customary representations, warranties and covenants; and

The above shall be done at such times as customarily occur in similar registered
offerings or shelf takedowns.

4.4 Due Diligence. In connection with each registration and offering of
Registrable Securities to be sold by Securityholders, the Company will, in
accordance with customary practice, make available for inspection by
representatives of the Securityholders and underwriters and any counsel or
accountant retained by such Securityholders or underwriters all relevant
financial and other records, pertinent corporate documents and properties of the
Company and cause appropriate officers, managers, employees, outside counsel and
accountants of the Company to supply all information reasonably requested by any
such representative, underwriter, counsel or accountant in connection with their
due diligence exercise, including through in-person meetings, but subject to
customary privilege constraints.

4.5 Information from Securityholders. Each Securityholder that holds Registrable
Securities covered by any registration statement will furnish to the Company
such information regarding itself as is required to be included in the
registration statement or is otherwise required by FINRA or the SEC in
connection with such registration statement, the ownership of Registrable
Securities by such Securityholder and the proposed distribution by such
Securityholder of such Registrable Securities as the Company may from time to
time reasonably request in writing.

4.6 Expenses. All Registration Expenses incurred in connection with any
registration statement or registered offering covering Registrable Securities
held by the Securityholders will be borne by the Company. However,
underwriters’, brokers’ and dealers’ discounts and commissions applicable to
Registrable Securities sold for the account of a Securityholder will be borne by
such Securityholder.

 

13



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

5.1 Indemnification by the Company. In the event of any registration under the
Securities Act by any registration statement pursuant to rights granted in this
Agreement of Registrable Securities held by Securityholders, the Company will
indemnify and hold harmless Securityholders, their officers, directors and
affiliates, and each underwriter of such securities and each other Person, if
any, who Controls any Securityholder or such underwriter within the meaning of
the Securities Act, against any losses, claims, damages, or liabilities
(including legal fees and costs of court), joint or several, to which
Securityholders or such underwriter or controlling Person may become subject
under the Securities Act or otherwise, including any amount paid in settlement
of any litigation commenced or threatened, and shall promptly reimburse such
Persons, as and when incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating any claims and defending any
actions, insofar as such losses, claims, damages, or liabilities (or any actions
in respect thereof) arise out of or are based upon any violation or alleged
violation by the Company of the Securities Act, any blue sky laws, securities
laws or other applicable laws of any state or country in which such Shares are
offered and relating to action taken or action or inaction required of the
Company in connection with such offering, or arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (i) contained,
on its effective date, in any registration statement under which such securities
were registered under the Securities Act or any amendment or supplement to any
of the foregoing, or which arise out of or are based upon the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) contained in any
preliminary prospectus, if used prior to the effective date of such registration
statement, or in the final prospectus (as amended or supplemented if the Company
shall have filed with the SEC any amendment or supplement to the final
prospectus), or which arise out of or are based upon the omission or alleged
omission to state a material fact required to be stated in such prospectus or
necessary to make the statements in such prospectus not misleading; and will
reimburse Securityholders and each such underwriter and each such controlling
Person for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage, or
liability; provided, however, that the Company shall not be liable to any
Securityholder or its underwriters or controlling Persons in any such case to
the extent that any such loss, claim, damage, or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement or such amendment or
supplement, in reliance upon and in conformity with information furnished to the
Company through a written instrument duly executed by Securityholders or such
underwriter specifically for use in the preparation thereof.

5.2 Indemnification by Securityholders. Each Securityholder as a condition to
including Registrable Securities in such registration statement will indemnify
and hold harmless (in the same manner and to the same extent as set forth in
Section 5.1 hereof) the Company, each director of the Company, each officer of
the Company who shall sign the

 

14



--------------------------------------------------------------------------------

registration statement, and any Person who Controls the Company within the
meaning of the Securities Act, (i) with respect to any statement or omission
from such registration statement, or any amendment or supplement to it, if such
statement or omission was made in reliance upon and in conformity with
information furnished to the Company through a written instrument duly executed
by such Securityholder specifically regarding such Securityholder for use in the
preparation of such registration statement or amendment or supplement, and
(ii) with respect to compliance by such Securityholder with applicable laws in
effecting the sale or other disposition of the securities covered by such
registration statement.

5.3 Indemnification Procedures. Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in
Section 5.1 and Section 5.2 hereof, the indemnified party will, if a claim in
respect thereof is to be made or may be made against an indemnifying party, give
written notice to such indemnifying party of the commencement of the action. The
failure of any indemnified party to give notice shall not relieve the
indemnifying party of its obligations in this Article V, except to the extent
that the indemnifying party is actually prejudiced by the failure to give
notice. If any such action is brought against an indemnified party, the
indemnifying party will be entitled to participate in and to assume the defense
of the action with counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume defense of the action, the indemnifying party will not be
liable to such indemnified party for any legal or other expenses incurred by the
latter in connection with the action’s defense other than reasonable costs of
investigation. An indemnified party shall have the right to employ separate
counsel in any action or proceeding and participate in the defense thereof, but
the fees and expenses of such counsel shall be at such indemnified party’s
expense unless (i) the employment of such counsel has been specifically
authorized in writing by the indemnifying party, which authorization shall not
be unreasonably withheld, (ii) the indemnifying party has not assumed the
defense and employed counsel reasonably satisfactory to the indemnified party
within thirty (30) days after notice of any such action or proceeding, or
(iii) the named parties to any such action or proceeding (including any
impleaded parties) include the indemnified party and the indemnifying party and
the indemnified party shall have been advised by such counsel that there may be
one or more legal defenses available to the indemnified party that are different
from or additional to those available to the indemnifying party (in which case
the indemnifying party shall not have the right to assume the defense of such
action or proceeding on behalf of the indemnified party), it being understood,
however, that the indemnifying party shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to all local counsel which is necessary, in the good
faith opinion of both counsel for the indemnifying party and counsel for the
indemnified party in order to adequately represent the indemnified parties) for
the indemnified party and that all such fees and expenses shall be reimbursed as
they are incurred upon written request and presentation of invoices. Whether or
not a defense is assumed by the indemnifying party, the indemnifying party will
not be subject to any liability for any settlement made without its consent (not
to be unreasonably withheld). No indemnifying party will consent to entry of any
judgment or enter into any settlement which (i) does not include as an
unconditional term the giving by the claimant or plaintiff, to the indemnified
party, of a release from all liability in respect of such claim or litigation or
(ii) involves the imposition of equitable remedies or the imposition of any
non-financial obligations on the indemnified party.

 

15



--------------------------------------------------------------------------------

5.4 Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to hold harmless an
indemnified party in respect of any indemnifiable losses, claims, damages,
liabilities, or expenses, then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such losses,
claims, damages, liabilities, or expenses in such proportion as is appropriate
to reflect (i) the relative benefit of the indemnifying and indemnified parties
and (ii) if the allocation in clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect the relative benefit referred to in
clause (i) and also the relative fault of the indemnified and indemnifying
parties, in connection with the actions which resulted in such losses, claims,
damages, liabilities, or expenses, as well as any other relevant equitable
considerations. The relative benefits received by a party shall be deemed to be
in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by it bear to the total amounts (including, in the
case of any underwriter, any underwriting commissions and discounts) received by
each other party. The relative fault of the indemnifying party and the
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact, has been made by, or relates to information supplied by,
such indemnifying party or parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action. The
amount paid or payable by a party as a result of the losses, claims, damage,
liabilities, and expenses referred to above shall be deemed to include any legal
or other fees or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The Company and Securityholders agree that it
would not be just and equitable if contribution pursuant to this Section 5.4
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
prior provisions of this Section 5.4.

Notwithstanding the provisions of this Section 5.4, no indemnifying party shall
be required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by such indemnifying
party exceeds the amount of any damages which such indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such a fraudulent misrepresentation.

ARTICLE VI

OTHER AGREEMENTS

6.1 Assignment. Neither the Company nor any Securityholder shall assign all or
any part of this Agreement without the prior written consent of the Company and
Blackstone; provided, however, that without the prior written consent of the
Company, Blackstone may assign its rights and obligations under this Agreement
in whole or in part to (x) any of its Affiliates and/or (y) any Person who
becomes a holder of Registrable Securities upon a distribution by Blackstone of
shares of Class A Common Stock or LP Units to its members, limited partners or
stockholders that becomes a party hereto by executing and delivering an
assignment and joinder agreement to the Company, substantially in the form of
Exhibit A to this Agreement. Except as otherwise provided herein, this Agreement
will inure to the benefit of and be binding on the parties hereto and their
respective successors and permitted assigns.

 

16



--------------------------------------------------------------------------------

6.2 Merger or Consolidation. In the event the Company engages in a merger or
consolidation in which the Registrable Securities are converted into securities
of another company, appropriate arrangements will be made so that the
registration rights provided under this Agreement continue to be provided to
Securityholders by the issuer of such securities. To the extent such new issuer,
or any other company acquired by the Company in a merger or consolidation, was
bound by registration rights obligations that would conflict with the provisions
of this Agreement, the Company will, unless Securityholders then holding at
least 90% of the Registrable Securities otherwise agree, use its commercially
reasonable efforts to modify any such “inherited” registration rights
obligations so as not to interfere in any material respects with the rights
provided under this Agreement. To the extent any such modification of
“inherited” registration rights disproportionately and adversely impacts any
Securityholder hereunder, such modification shall not be effective as to such
Securityholder without the consent of such Securityholder.

6.3 Limited Liability. Notwithstanding any other provision of this Agreement,
neither the members, general partners, limited partners or managing directors,
or any directors or officers of any members, general or limited partner,
advisory director, nor any future members, general partners, limited partners,
advisory directors, or managing directors, if any, of any Securityholder shall
have any personal liability for performance of any obligation of such
Securityholder under this Agreement in excess of the respective capital
contributions of such members, general partners, limited partners, advisory
directors or managing directors to such Securityholder.

6.4 Rule 144. If the Company is subject to the requirements of Section 13, 14 or
15(d) of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act (or, if
the Company is subject to the requirements of Section 13, 14 or 15(d) of the
Exchange Act but is not required to file such reports, it will, upon the request
of any Securityholder, make publicly available such information) and it will
take such further action as any Securityholder may reasonably request, so as to
enable such Securityholder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC. Upon
the request of any Securityholder, the Company will deliver to such
Securityholder a written statement as to whether it has complied with such
requirements. For the avoidance of doubt, this Section 6.4 shall not in any way
limit or otherwise modify any applicable restrictions on transfer set forth in
the Partnership Agreement.

6.5 In-Kind Distributions. If any Securityholder seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equityholders, the Company will, subject to applicable lockups, work
with such Securityholder and the Company’s transfer agent to facilitate such
in-kind distribution in the manner reasonably requested by such Securityholder.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, fax or air courier guaranteeing delivery to the Persons
at the respective addresses set forth below or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.

 

  (a) If to the Company, to:

Summit Materials, Inc.

1550 Wynkoop, 3rd Floor

Denver, Colorado 80202

Attention: Chief Legal Officer

Fax: (303) 893-6993

E-mail: Legal@summit-materials.com

with a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Edward P. Tolley III and Edgar J. Lewandowski

Fax: (212) 455-2502

E-mail: etolley@stblaw.com and elewandowski@stblaw.com

 

  (b) If to Blackstone, to:

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Neil P. Simpkins

Fax: (212) 583-5712

E-mail: Simpkins@blackstone.com

with a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Wilson S. Neely

Fax: (212) 455-2502

E-mail: wneely@stblaw.com

 

18



--------------------------------------------------------------------------------

  (c) If to the Continental Holders, to:

Missouri Materials Company, L.L.C. and J & J Midwest Group, L.L.C.

Midwest Cement Company

221 Bolivar, Suite 401

Jefferson City, MO 65101

Attention: Mike Farmer

Fax: (573) 636-8618

E-mail: mfarmer@farmercompanies.com

R. Michael Johnson Family Limited Liability Company

R. Michael Johnson Family Limited Liability Company

146 N. Bemiston

Clayton, MO 63105

Thomas A. Beck Family, LLC

Thomas A. Beck Family, LLC

1 Forest Hills Ridge Ct.

Fax: (636) 532-7445

with a copy (not constituting notice) to:

Greensfelder, Hemker & Gale, P.C.

10 South Broadway, Suite 2000

St. Louis, MO 63102

Attention: Phillip Stanton

Fax: (314) 241-3237

E-mail: prs@greensfelder.com

Any such notice, request, demand or other communication shall be deemed to have
been duly given (a) on the date of delivery if delivered personally or by
facsimile or electronic transmission, (b) on the first Business Day after being
sent if delivered by nationally recognized overnight delivery service and
(c) upon the earlier of actual receipt thereof or five Business Days after the
date of deposit in the United States mail if delivered by mail.

7.2 Section Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

7.3 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

7.4 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

(a) The parties to this Agreement hereby agree to submit to the jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof in
any action or proceeding arising out of or relating to this Agreement.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

7.5 Amendments.

                (a) This Agreement may be amended only by an instrument in
writing executed by the Company and Securityholders holding at least a majority
of the Registrable Securities collectively held by them; provided that any
amendment that would adversely impact the rights hereunder of Blackstone or the
Continental Holders shall require the prior written consent of Blackstone or the
Continental Holders holding a majority of the Registrable Securities
collectively held by them, as applicable; provided, further, that any amendment
that would disproportionately and adversely impact (i) the rights hereunder of
the Securityholders party hereto other than Blackstone without similarly
affecting the rights hereunder of Blackstone (other than the granting of demand
rights to any new party to become a Securityholder hereunder and rights
incidental thereto) shall require the prior approval of a such Securityholders
other than Blackstone holding a majority of the Registrable Securities held by
such Securities, (ii) the rights hereunder of any Securityholder other than
Blackstone without similarly affecting the rights hereunder of all other
Securityholders other than Blackstone shall require the prior written consent of
such Securityholder. This Agreement will terminate as to any Securityholder when
it no longer holds any Registrable Securities.

 

19



--------------------------------------------------------------------------------

(b) Notwithstanding anything in Section 7.5(a) hereof to the contrary, if the
Company at any time after the date of this Agreement grants to any other holders
of its securities (other than any new Blackstone Holders becoming party hereto
after the date hereof) any rights to request or cause the Company to effect the
registration under the Securities Act or offering or sale of any such securities
on any terms materially more favorable to such holders than the terms set forth
in this Agreement, the terms of this Agreement shall, upon the request of
Blackstone, be deemed amended or supplemented to the extent necessary to provide
Blackstone such more favorable rights and benefits, and, at the election and
sole discretion of Blackstone (as evidenced by a written notice to the Company),
shall be deemed amended or supplemented to the extent necessary to provide to
the Securityholders party hereto other than Blackstone those more favorable
rights and benefits as selected by Blackstone to be provided to such other
Securityholders and set forth in such written notice.

7.6 Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof. The registration rights
granted under this Agreement supersede any registration, qualification or
similar rights with respect to any of the Registrable Securities granted under
any other agreement, and any of such preexisting registration rights are hereby
terminated.

7.7 Severability. The invalidity or unenforceability of any specific provision
of this Agreement shall not invalidate or render unenforceable any of its other
provisions. Any provision of this Agreement held invalid or unenforceable shall
be deemed reformed, if practicable, to the extent necessary to render it valid
and enforceable and to the extent permitted by law and consistent with the
intent of the parties to this Agreement.

7.8 Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

7.9 Additional Holders. Notwithstanding anything herein to the contrary, the
Company may from time to time add additional holders of Registrable Securities
of the Company as parties to this Agreement with the consent of Blackstone and
without the consent or additional signatures of any other holders of Registrable
Securities hereunder. In order to become a party to this Agreement, such
additional party must execute a signature page evidencing such party’s agreement
to be bound hereby as a Securityholder (but not Blackstone, unless Blackstone
consents in writing thereto), and upon the Company’s receipt of any such
additional holder’s executed signature page hereto, such additional holder shall
be deemed to be a party hereto and such additional signature pages shall be a
part of this Agreement.

 

20



--------------------------------------------------------------------------------

7.10 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, such remedy being in addition to
and not in lieu of, any other rights and remedies to which the other parties are
entitled to at law or in equity.

[Remainder of page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY: SUMMIT MATERIALS, INC. By:

/s/ Thomas W. Hill

Name: Thomas W. Hill Title: Chief Executive Officer BLACKSTONE HOLDERS:

 

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V-NQ L.P. By: BCP V-NQ GP L.L.C.,
its U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP (CAYMAN) V-NQ L.P. By: BCP V-NQ GP L.L.C., its U.S.
general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director

[Signature Page to Summit Materials Registration Rights Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-NQ L.P. By: Blackstone Management
Associates (Cayman) V-NQ L.P., its general partner By: BCP V-NQ GP L.L.C., its
U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director BLACKSTONE CAPITAL
PARTNERS (CAYMAN) NQ V-AC L.P. By: Blackstone Management Associates (Cayman)
V-NQ L.P., its general partner By: BCP V-NQ GP L.L.C., its U.S. general partner
By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director

[Signature Page to Summit Materials Registration Rights Agreement]



--------------------------------------------------------------------------------

SUMMIT BCP INTERMEDIATE HOLDINGS L.P. By: Summit BCP Intermediate Holdings GP,
Ltd., its general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Director

[Signature Page to Summit Materials Registration Rights Agreement]



--------------------------------------------------------------------------------

CONTINENTAL HOLDERS: MISSOURI MATERIALS COMPANY, L.L.C. By:

/s/ Elliot E. Farmer

Name: Elliot E. Farmer, Trustee of the Elliot E. Farmer Family Trust, dated May
26, 1999 Title: Member J & J MIDWEST GROUP, L.L.C. By:

/s/ Elliot E. Farmer

Name: Elliot E. Farmer, Trustee of the Elliot E. Farmer Family Trust, dated May
26, 1999 Title: Member R. MICHAEL JOHNSON FAMILY LIMITED LIABILITY COMPANY By:

/s/ R. Michael Johnson

Name: R. Michael Johnson Title: Managing Member THOMAS A. BECK FAMILY, LLC By:

/s/ Thomas A. Beck

Name: Thomas A. Beck Title: Member

 

[Signature Page to Summit Materials Registration Rights Agreement]



--------------------------------------------------------------------------------

OTHER SECURITYHOLDERS: All other Securityholders listed in Annex 1 attached
hereto By:

/s/ Anne Lee Benedict

Name: Anne Lee Benedict Title: Attorney-in-Fact

 

[Signature Page to Summit Materials Registration Rights Agreement]



--------------------------------------------------------------------------------

Annex 1

Silverhawk Summit, L.P.



--------------------------------------------------------------------------------

Exhibit A

FORM OF ASSIGNMENT AND JOINDER

[            ], 20    

Reference is made to the Registration Rights Agreement, dated as of March 17,
2015, by and among Summit Materials, Inc. (the “Company”), the Blackstone
Holders (as defined therein) and the other parties thereto (the “Registration
Rights Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Registration Rights
Agreement.

Pursuant to Section 6.1 of the Registration Rights Agreement, [            ]
(the “Assignor”) in its capacity as a Blackstone Holder in the Registration
Rights Agreement hereby assigns [in part][or: in full] its rights and
obligations under the Registration Rights Agreement to each of [            ],
[            ] and [            ] (each, an “Assignee” and collectively, the
“Assignees”). [For the avoidance of doubt, the Assignor will remain a party to
the Registration Rights Agreement following the assignment in part of its rights
and obligations thereunder to the undersigned Assignees.]

Each undersigned Assignee hereby agrees to and does become party to the
Registration Rights Agreement as a Blackstone Holder and Securityholder. This
assignment and joinder shall serve as a counterpart signature page to the
Registration Rights Agreement and by executing below each undersigned Assignee
is deemed to have executed the Registration Rights Agreement with the same force
and effect as if originally named a party thereto and each Assignee’s shares of
Class A Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement.

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this assignment and
joinder as of date first set forth above.

 

ASSIGNOR: [            ] By:

 

Name: Title: ASSIGNEE(S): [            ] By:

 

Name: Title: